Title: From James Madison to Isaac Coffin, 2 April 1820
From: Madison, James
To: Coffin, Isaac


                
                    Dr. Sir
                    Montpr. Virga. Apl. 2. 1820
                
                I have been so fortunate as to procure for you, 3 wild Turkies, two Goblers and one hen. I regret that I could not double the latter also, but

all my efforts have failed. The solitary Gobler in a Coop by himself, is several years old, is very large, and has the finest plumage I have ever seen on a Turkey. The pair in the other Coop are of the last year’s brood, and not a forward one. They will grow therefore. They promise to be stately birds, and have all the characteristics of the genuine stock. All the three have been partly domesticated, and have on that account the better chance to bear the transportation. They will be sent in a day to the Consul at Alexa. as you desired with a suggestion of the stores & precautions necessary at sea. I wish they may arrive as safe as those heretofore sent, and that they may prove less erratic & more prolific. Mrs. M. charges me to include her in the friendly respects, & all the good wishes which I pray you accept from your Obed Servt.
                
                    J. M.
                
            